Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 1 of 12




                    EXHIBIT A
           Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 2 of 12
                                                                                                  E-FILED
                                                                                          IN COUNTY CLERK'S OFFICE
                                                                                        PIERCE COUNTY, WASHINGTON

                                                                                           February OS 202p 12:36 PM
 1
                                                                                                KEVIN SI OCK
                                                                                               COUNTY CLERK
 2                                                                                           NO: 20-2-C 4716-9
 3

 4

 5
 6
 7

 8
                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 9                         IN AND FOR THE COUNTY OF PIERCE
10
     NATALIE CAVn4, an individual.                      No.
11
                                   Plaintiff,
12
            vs.                                         SUMMONS (20 days)
13
     VALIANT GLOBAL DEFENSE SERVICES
14   INC., a Delaware corporation, formerly known
     as CUBIC GLOBAL DEFENSE, INC.
15
                                   Defendant.
16
17   TO:    VALIANT GLOBAL DEFENSE SERVICES INC.
18          A lawsuit has been started against you in the above-entitled Court by Plaintiff Natalie
19   Cavin (“Plaintiff*)- Plaintiffs claims are stated in the written complaint, a copy of which is
20   served upon you with this summons.
21          In order to defend against this lawsuit, you must respond to the complaint by stating
22   your defense in writing and serve a copy upon the undersigned attorneys for the Plaintiff within
23   twenty (20) days after the service of this summons, excluding the day of service, or a default
24   judgment may be entered against you without notice. A defeult Judgment is one where the
25   Plaintiff is entitled to what she asked for because you have not responded. Ifyou serve a Notice
26   of Appearance on the undersigned attorneys, you are entitled to notice before a defaultjudgment


      SUMMONS-Page 1                                                          MBE LAW CROUP PLLC
                                                                           1001 Fourth Ave^ Suite 3200
                                                                            Seattle, Washington 98154
                                                                               Tel. (206) 400-7722
           Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 3 of 12




 1   may be entered.
 2          You may demand that the Plaintiff file this lawsuit with the Court. If you do so, the
 3   demand must be in writing and must be served upon the person signing this summons. Within
 4   fourteen (14) days after you serve the demand. Plaintiff must file this lawsuit with the Court, or
 5   the service on you of the summons and complaint will be void.
 6          If you wish to seek the advice of an attorney in this matter, you should do so promptly
 7   so that your written response, if any, may be served on time.
 8          This summons is issued pursuant to Rule 4 of the Superior Court Rules of the State of
 9   Washington.
10          DATED this 5th day of February, 2020.
11                                                 MBE LAW GROUP PLLC
12
                                                   Bv:    s/ David C. Martin_________
13                                                    David C. Martin, WSBA No. 3832S
14                                                    MBE Law Group PLLC
                                                       1001 Fourth Ave., Suite 3200
15                                                    Seattle, WA 98154
                                                      Telephone: (206)400-7722
16                                                    Fax: (206)400-7742
                                                      Email: dmartinf^belg.com
17                                                 Attorneys for PlaintiffNatalie Cavin
18
19
20
21
22
23
24
25
26


      SUMMONS-Page 2                                                           MBE Law group PLLC
                                                                            1001 Fourth Ave., Suite 3200
                                                                             Seattle, Washington 981S4
                                                                                Tel. (206) 400-7722
                    Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 4 of 12
                                                                                                                 E-FILED
                                                                                                         (N COUNTY CLERK'S OFFICE
                                                                                                       PIERCE COUNTY. WASHINGTON

                                                                                                          February OS 202012:36 PM

                                                                                                               KEVIN STOCK
                                                                                                              COUNTY CLERK
                                                                                                            NO: 20-2-04716-9



                              IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                           IN AND FOR PIERCE COUNTY

NATALIE CAVIN                                                    NO. 20-2-04716-9
  PlaintifTCs)
                                                                 ORDER ASSIGNING CASE TO JUDICIAL
                    vs.                                          DEPARTMENT AND SETTING REVIEW
                                                                 HEARING DATE(PCLR3/PCLR40)
VALIANT GLOBAL DEFENSE SERVICES INC.
  Defendant(s)                                                   Judge: Alicia Marie Burton
                                                                 Department: 22
                                                                 Docket Code: ORACD

Notice to Plalntlff/Petitloner(8):
* Case filed, then served: Plalntlff(s)/Petltloner(s) shall serve a copy of this Order Assigning Case to Judicial Department
  on the Defend8nt(s)/Respondent(s) along with a copy of the Summons and Complaint.
* Case served, then filed: Plalntiff(s)/Petitioner(s) shall serve a copy of this Order Assigning Case to Judicial Department
within five (5)
  court days of filing.
* Service ^ publication pursuant to court order: Plaintiff(s)/Petltioner(s) shall serve a copy of this Order Assigning Case to
Judicial
  Department within five (5) court days of the Defendant(s)/Respondent(s) first response or appearance.
Trial Date:
A trial date may be obtained by filing a 'Note of Issue' for assignment of a trial date by noon at least seven (7) court days
prior to the date fixed for the mandatory hearing date set out below.

     If a trial date is NOT obtained, failure to appear on the date below may result in dismissal of the case by the Court.
     Further, if the case has been folly resolved and all final papers have been entered by the Court, no appearance is
                                                             required.
                                    Mandatory Hearing Date: May 29, 2020 at 9:00 AM
 At the time of this mandatory hearing , the Court may provide you with a Case Schedule which may include the trial date.
                 If necessary. Failure to appear on this date may result In dismissal of the case by the Court.

Cases Agreed or by Default:
if you settle your case by entry of an order of default or agreement and all of the appropriate time requirements have been
met, you may file a 'Note for Commissioner's Calendar to appear before a Court Commissioner for entry of all final papers
unless presentation is allowed in the Commissioner's Ex Parte Department.



February 5.2020                                                 Alicia Marie Burton
Date                                                            Department 22




l(nxcrt/8upAdniln/oracd.rpMesfgn
           Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 5 of 12
                                                                                                E-FILED
                                                                                        IN COUNTY CLERK'S OFFICE
                                                                                      PIERCE COUNTY, WASHINGTON

                                                                                         February OS 202p 12:36 PM
 I,
                                                                                                KEVIN SI OCK
 2                                                                                             COUNTY (LERK
                                                                                           NO:20-2-(«716-9
 3
 4
 5
 6
 7
 8
                   IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 9                          IN AND FOR THE COUNTY OF PIERCE
10
      NATALIE CAVIN, an individual.                    No.
11
                                   Plaintiff,
12
             vs.                                       COMPLAINT FOR DAMAGES
13
      VALIANT GLOBAL DEFENSE SERVICES
14    INC., a Delaware corporation, formerly known
      as CUBIC GLOBAL DEFENSE, INC.
15
                                   Defendant.
16
17                                   L NATURE OF THE CASE
18           1.     This action arises from an employment relationship between Natalie Cavin
19    (“Cavin” or “Plaintiff*) and Defendant Valiant Global Defense Services Inc. C'Defendanf’).
20    Cavin hereby alleges against Defendant as follows:
21                                              a PARTIES
22           2.     Cavin is an individual residing in Thurston County, Washington.
23           3.     Defendant Valiant Global Defense Services Inc. is a Delaware corporation.
24    Defendant transacts business at Joint Base Lewis-McChord in Pierce County, Washington.
25    At relevant times. Defendant also had an administrative office in Olympia, Washington.
26


       COMPLAINT FOR DAMAGES - Page 1                                       MBE LAW GROUP PLLC
                                                                         1001 Fourth Ave.. Suite 3200                /
                                                                          Seattie, Washington 98154
                                                                             Tel. (206) 400-7722
           Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 6 of 12




 1          4.       In 2018, Valiant Global Defense Services Inc. acquired Cubic Global Defense,
 2   Inc. (“Cubic”)- This was not a mere asset purchase. Instead, Defendant Valiant Global
 3   Defense Services Inc. now owns the legal entity formerly known as Cubic Global Defense
 4   Services Inc.
 5          5.       Defendant sometimes conducts business as Valiant Integrated Services.
 6          6.       Defendant employed Plaintiff.
 7          7.       Defendant is an employer subject to the Americans with Disabilities Act, 42
 8   U.S.C. § 12101 et seq.^ as amended (“ADA”).
 9          8.       Defendant is an employer subject to the Family and Medical Leave Act, 29
10   U.S.C. § 2601 etseq., as amended (“FMLA”).
11          9.       Defendant is a federal contractor subject to the Rehabilitation Act of 1973,29
12   U.S.C. § 701 etseq,, as amended (“Rehabilitation Acr).
13          10.      Defendant is an employer subject to Title VTI of the Civil Rights Act, 42
14   U.S.C. § 2000e etseq., as amended (“Title Vn**)-
15          11.      Defendant is an employer subject to the Washington Law Against
16   Discrimination, RCW49.60 etseq. (“WLAD”).
17                                ni. JURISDICTION AND VENUE
18          12.      This Court has subject matter Jurisdiction pursuant to RCW 2.08.010.
19          13.      Venue is proper in Pierce County pursuant to RCW 4.12.025(1) and (3)
20   because Defendant transacts business in Pierce County and therefore resides in Pierce County.
21          14.      Cavin filed a charge of discrimination with the U.S. Equal Employment
22   Opportunity Commission (“EEOC”) for disability and sex discrimination, and she received a
23   notice ofrightto sue letter from the EEOC dated December 10,2019.
24          15.      Cavin has exhausted all necessary administrative procedures to assert her Title
25   VH and ADA claims.
26


      COMPLAINT FOR DAMAGES - Page 2                                          MBE LAW GROUP PLLC
                                                                           1001 Fourth Ave., Suite 3200
                                                                            Seatde, Washington 98154
                                                                               Tel. (206) 400<7722
           Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 7 of 12




 1                                 IV. FACTUAL BACKGROUND
 2           16.     In February 2016, Cubic Global Defense, Inc. (“Cubic”) hired Cavin to work
 3   as a Battle Staff Trainer at the Mission Training Complex at Joint Base Lewis-McChord.
 4           17.     Cavin performed work under a contract (“the MTCCS-MTC contract”)
 5   between Cubic and the United States government.
 6           18.     Defendant Valiant Global Defense Services Inc. acquired Cubic in 2018.
 7   Cubic’s MTCCS-MTC contract was set to expire at the end of J^y 2018, but Defendant was
 8   awarded the replacement contract by the United States government.
 9           19.     Cavin worked on a team with approximately 10 other trainers who all worked
10   on mission command training and performed the same type of work and core tasks as Cavin.
11   Cavin was the only woman in that group of similarly situated employees.
12          20.      Cavin suffers from medical conditions constituting a disability under the ADA
13   and WLAD. She disclosed her disability to Defendant.
14          21.      In 2018, Cavin took intermittent FMLA leave for medical reasons related to
15   her disability, and she went on continuous FMLA leave in around May 2018. She also took
16   short term disability leave through her employer’s policy.
17          22.      With the MTCCS-MTC contract set to expire at the end of July 2018, Cavin
18   applied for a position with Defendant under the replacement contract. Cavin was qualified for
19   the position.
20           23.     While Cavin was still on leave due to her disability. Defendant notified her that
21   she would not be given a position under the replacement contract and that she was terminated
22   effective July 31,2018.
23           24.     Upon information and belief. Defendant did not terminate any of the other
24   employees fiom the group of similarly situated trainers who performed the same work and
25   core tasks as Cavin.
26


      COMPLAINT FOR DAMAGES - Page 3                                           MBE LAW GROUP PLLC
                                                                            1001 Fourth Ave., Suite 3200
                                                                             Seatde, Washington 981S4
                                                                                Tel. (206) 400-7722
           Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 8 of 12




 I          25.     Defendant selected Cavin for termination despite the fact that Cavin had no
 2   disciplinary history and no negative performance reviews. Cavin had performed her job well
 3   and was given a performance bonus for her work.
 4          26.     Defendant’s decision to terminate Cavin was motivated by her disability.
 5          27.     Defendant engaged in FMLA interference and retaliation by using Gavin’s
 6   protected FMLA leave as a negative factor in the decision to not select her for the
 7   replacement contract and to terminate her employment.
 8          28.     Defendant’s termination of Cavin was motivated by her sex/gender. Similarly
 9   situated male employees were not selected for termination. Prior to termination, Cavin’s
10   supervisor treated Cavin less favorably than male co-workers by not assigning Cavin
11   comparable responsibilities to the male trainers and requiring Cavin to ask her male co­
12   workers (not superiors, but co-workers) if they had any work she could assist with. None of
13   the similarly situated male trainers were subjected to this treatment.
14          29.     While working for Defendant, Cavin was also subjected to sexually
15   inappropriate and harassing comments from male co-workers because of her gender. In her
16   written exit questionnaire, Cavin stated: “I was sexually harassed a lot,” “I would change the
17   view of women in this environment,” and “I encourage sexual harassment counseling.”
18   Defendant was apparently unconcerned by this feedback and did not follow up with Cavin to
19   gather additional information to remedy the harassment. Upon information and belief.
20   Defendant solicited feedback about Cavin from male employees who had harassed her, and
21   Defendant relied upon their discriminatory feedback when terminating her.
22                                 V. FIRST CAUSE OF ACTION
23                    DISABILITY DISCRIMINATION IN VIOLATION OF
24                        Tin: AMERICANS WITH DISABILITIES ACT
25          30.     Plaintiff re-alleges and hereby incorporates paragraphs 1 through 29.
26


      COMPLAINT FOR DAMAGES - Page 4                                             MBE Law group pllc
                                                                              1001 Fourth Ave., Suite 3200
                                                                               Seattle, Washington 98154
                                                                                  Tel. (206) 400-7722
           Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 9 of 12




 1           31,    Plaintiff is a qualified individual with a disability under the Americans with
 2   Disabilities Act, 42 U.S.C. § 12101,e/5eq.,asamended('‘theADA”).
 3           32,    Defendant discriminated against Plaintiff because of her actual disability
 4   and/or because Defendant regarded her as having a disability. Defendant did not select
 5   Plaintiff for the replacement contract and terminated Plaintiff’s employment because of her
 6   disability in violation of the ADA,
 7           33,     Defendant’s violation of the ADA has caused Plaintiff to suffer damages,
 8   including mental and emotional distress and lost wages and benefits, in amounts to be
 9   determined at trial.
10                               VI. SECOND CAUSE OF ACTION
11                     DISABILITY DISCRIMINATION IN VIOLATION OF
12                  THE WASHINGTON LAW AGADVST DISCRIMINATION
13           34.     Plaintiff re-alleges and hereby incorporates paragraphs 1 through 33,
14           35.    As alleged above. Defendant discriminated against Plaintiff because of her
15   disability in violation of the Washington Law Against Discrimination, RCW 49,60 etseq.
16   ('‘the WLAD”). Defendant did not select Plaintiff for the replacement contract and terminated
17   Plaintiff’s employment because of her disability in violation of the WLAD.
18           36,    As a result. Plaintiff has suffered damages, including mental and emotional
19   distress and lost wages and benefits, in amounts to be determined at trial.
20                                Vn. THIRD CAUSE OF ACTION
21                          FMLA INTERFERENCE AND RETALIATION
22           37.     Plaintiff re-alleges and hereby incorporates paragraphs 1 through 36.
23           38.     Plaintiff took protected leave under die Family and Medical Leave Act, 29
24   U.S.C. § 2601 et seq., as amended ('the FMLA”). Defendant engaged in FMLA interference
25   and retaliation by treating Plaintiff’s protected FMLA leave as a negative &ctor in the
26   decision to not select Plaintiff for the replacement contract and to terminate her employment.


      COMPLAINT FOR DAMAGES - Page 5                                           MBE Law GROUP PLLC
                                                                            1001 Fourth AvOv Suite 3200
                                                                             Seattle, Washington 981S4
                                                                                Tel. (206) 400-7722
          Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 10 of 12




 I          39.      As a result, Plaintiffhas suffered lost wages wd benefits, and she is entitled
 2   to an award of back pay and liquidated damages under the FMLA.
 3                              VIII. FOURTH CAUSE OF ACTION
 4                  DISPARATE TREATMENT BECAUSE OF SEX/GENDER
 5                                 IN VIOLATION OF TITLE VH
 6          40.     Plaintiff re>alleges and hereby incorporates paragraphs 1 through 39.
 7          41.     As alleged above. Defendant discriminated against Plaintiff in violation of
 8   Title VII of the Civil Rights Act of 1964,42 U.S.C. § 2000e et seq., as amended (“Title VII”).
 9   Defendant’s decision to not select Plaintiff for the replacement contract and to terminate her
10   employment was motivated by Plaintiffs sex/gender.
11          42.     As a result, Plaintiffhas suffered damages, including mental and emotional
12   distress and lost wages and benefits, in amounts to be determined at trial.
13                                 IX. FIFTH CAUSE OF ACTION
14                  DISPARATE TREATMENT BECAUSE OF SEX/GENDER
15                                IN VIOLATION OF THE WLAD
16          43.     Plaintiff re-alleges and hereby incorporates paragraphs I through 42.
17          44.     Defendant discriminated against Plaintiff because of her sex/gender in
18   violation of the Washington Law Against Discrimination, RCW 49.60 et seq. (“the WLAD”),
19   Among other things. Defendant did not select Plaintiff for the replacement contract and
20   terminated Plaintiffs employment because of her sex/gender in violation of the WLAD.
21          45.     As a result, Plaintiffhas suffered damages, including mental and emotional
22   distress and lost wages and benefits, in amounts to be determined at trial.
23                                 X. SIXTH CAUSE OF ACTION
24                   VIOLATION OF THE REHABILITATION ACT OF 1973
25          46.     Plaintiff re-alleges and hereby incorporates paragraphs I through 45.
26


      COMPLAINT FOR DAMAGES - Page 6                                           MBE Law group PLLC
                                                                            1001 Fourth Ave., Suite 3200
                                                                             Seattle, Washington 98154
                                                                                Tei. (206)400>7722
              Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 11 of 12




 1             47.    Defendant is a federal contractor and recipient of federal funds subject to the
 2   Rehabilitation Act of 1973,29 U.S.C. § 701 et seq.^ as amended (the “Rehabilitation Act”).
 3             48.     Defendant did not select Plaintiff for the replacement contract at Joint Base
 4   Lewis-McChord and terminated Plaintiffs employment because of her disability in violation
 5   of Section 504 of the Rehabilitation Act. 29 U.S.C. § 794.
 6             49.    As a result. Plaintiff has suffered damages, including mental and emotional
 7   distress and lost wages and benefits, in amounts to be determined at trial.
 8                                XI. SEVENTH CAUSE OF ACTION
 9              WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
10             50.    Plaintiff re-alleges and hereby incorporates paragraphs 1 through 49.
11             51.    The above fiicts give rise to a claim against Defendant for the tort of wrongful
12   termination in violation of public policy under Washington State law. Washington has a clear
13   public policy against discrimination in employment. As described above. Plaintiff was
14   terminated for discriminatory reasons, including gender and disability.
15             52.    As a result of Plaintiffs wrongful and discriminatory discharge. Plaintiff has
16   suffered damages, including mental and emotional distress and lost wages and benefits, in
17   amounts to be determined at trial.
18                                     Xn. PRAYER FOR RELIEF
19             Plaintiff Natalie Cavin requests that the Court enter judgment against Defendant
20   Valiant Global Defense Services Inc. for the following;
21             a.     Damages for back pay, including lost wages and benefits, in an amount to be
22   determined at trial;
23             b.     Damages for mental and emotional distress in an amount to be determined at
24   trial;
25             c.     Prejudgment and post judgment interest;
26             d.     Compensation for the tax consequences associated with a damages award;


      COMPLAINT FOR DAMAGES - Page 7                                            MBE Law group PLLC
                                                                             1001 Fourth Ave., Suite 3200
                                                                              Seatde, Washington 981S4
                                                                                 Tel. (206) 400-7722
          Case 3:20-cv-05132-RJB Document 1-1 Filed 02/14/20 Page 12 of 12

                                                                                            \


 1          e.     Liquidated dam^es under the FNO^A;
 2          f      Punitive damages to the maximum extent permitted by law for violations of the
 3   ADA, Title VII, and the Rehabilitation Act;
 4          g-     Reasonable attorney’s fees and costs; and
 5          h.     Any ftirther and additional relief that the court deems just and equitable.
 6          DATED this 5th day of February, 2020.
 7                                                 MBE LAW GROUP PLLC
 8
                                                   Bv:    s/David C. Martin_________
 9                                                    David C. Martin. WSBA No. 38325
10                                                    MBE Law Group PLLC
                                                       1001 Fourth Ave., Suite 3200
11                                                    Seattle, WA 98154
                                                      Telephone: (206)400-7722
12                                                    Fax: (206)400-7742
                                                      Email: dmartin@mbelg.com
13                                                 Attorneys for PlaintiffNatalie Cavin
14
15
16
17
18
19
20
21
22
23
24
25
26


      COMPLAINT FOR DAMAGES - Page 8                                          MBE LAW GROUP PLLC
                                                                           1001 Fourth Ave., Suite 3200
                                                                            Seatde, Washington 98154
                                                                               Tel. (206) 400-7722
